EXHIBIT 10.2


HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT
THIS AGREEMENT is made as of the 25th day of July, 2018 (the “Grant Date”) by
and between Heska Corporation (the “Company”) and Jason D. Aroesty (the
“Executive”).
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
SECTION 1. GRANT OF STOCK
1.1    Precedence of Plan. This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the “Plan”), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
1.2    Grant of Stock. The Company hereby grants to Executive an aggregate of
25,000 shares of Restricted Stock (the “Shares”), subject to vesting as provided
in Section 2.
SECTION 2. UNVESTED SHARES SUBJECT TO FORFEITURE
2.1    Shares Subject to Forfeiture. The Shares are subject to performance-based
vesting requirements.
a.The Shares will vest in accordance with the Vesting Schedule attached as
Attachment 1 (incorporated herein by reference).
b.In the event of a Change of Control prior to the vesting of all Shares, any
remaining unvested Shares will vest. For this purpose, “Change of Control” means
(i) a sale of all or substantially all of the Company’s assets, (ii) any merger,
consolidation, or other business combination transaction of the Company with or
into another corporation, entity, or person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding or by their being converted into
shares of voting capital stock of the surviving entity) a majority of the total
voting power represented by the shares of voting capital stock of the Company
(or the surviving entity) outstanding immediately after such transaction, (iii)
the direct or indirect acquisition (including by way of a tender or exchange
offer) by any person, or persons acting as a group, of beneficial ownership or a
right to acquire beneficial ownership of shares representing a majority of the
voting power of the then outstanding shares of capital stock of the Company,
(iv) a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board, or (v) a dissolution or liquidation
of the Company.
-1-
7493601






--------------------------------------------------------------------------------





c.In the event that Executive’s employment with the Company is terminated at
least one (1) year following the Grant Date because of either (i) Executive’s
death or (ii) Executive’s total and permanent disability, any remaining unvested
Shares will vest. For this purpose, “total and permanent disability” means that
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, the Executive either (i) is unable
to perform the business and professional services in the performance of
Executive’s duties, consistent with Executive’s position within Heska, as prior
reasonably assigned to Executive by the Board, or (ii) is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Heska employees.
d.Except as set forth in Attachment 1, in the event that Executive’s employment
with the Company is terminated prior to the vesting of all Shares for any reason
other than death or total and permanent disability, Executive will forfeit all
right to any unvested Shares. In the event that Executive’s employment with the
Company is terminated prior to one (1) year following the Grant Date because of
either (i) Executive’s death or (ii) Executive’s total and permanent disability,
Executive will forfeit all right to any unvested Shares.
2.2    Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
SECTION 3. STOCKHOLDER RIGHTS
3.1    Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 2, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
3.2    Exercise of Stockholder Rights. Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
3.3    Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company’s discretion:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
-2-




--------------------------------------------------------------------------------





ORIGINAL REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE
OF THE COMPANY.


SECTION 4. RESPONSIBILITY FOR TAXES
4.1    Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
4.2    Withholding. In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law. The Company in its discretion
may permit Executive to satisfy all or part of Executive’s withholding or income
tax obligations by having the Company withhold all or a portion of the Shares
that otherwise would be issued to Executive on vesting.
SECTION 5. MISCELLANEOUS
5.1    Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive’s service in any
capacity.
5.2    Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
5.3    Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
5.4    Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado as applied to contracts
between Colorado residents to be wholly performed within the State of Colorado.










-3-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
EXECUTIVE
 
HESKA CORPORATION
 
 
 
a Delaware Corporation
 
/s/ Jason Aroesty
 
/s/ Jason Napolitano
 
 
 
Title: Chief Operating Officer, Chief Strategist and Secretary
 
 
 
 
 





--------------------------------------------------------------------------------





Attachment 1
VESTING SCHEDULE
The Shares are subject to the following vesting restrictions:
a.Market Price Vesting. Subject to the terms and conditions of this Agreement,
(i) 1,563, (ii) 1,563 and (iii) 1,562 Shares shall vest on the Market-Vesting
Date following achievement of the corresponding Market-Vesting Threshold
(collectively, the “Market-Vesting Shares”) listed below. For purposes of this
Agreement, a “Market-Vesting Threshold” will be achieved each time the 20-Day
Price first equals or exceeds each of the following thresholds achieved on or
before March 31, 2025: (i) $133.34 (“First Threshold”), (ii) $154.67 (“Second
Threshold”), and (iii) $186.67 (“Third Threshold”). For purposes of this
Agreement, the “Market-Vesting Date” with respect to each Market-Vesting
Threshold will be the later of (i) the date such Market-Vesting Threshold is
first achieved or (ii)(A) for the First Threshold, the second anniversary of the
Grant Date, (B) for the Second Threshold, the third anniversary of the Grant
Date and (C) for the Third Threshold, the fourth anniversary of the Grant Date.
For purposes of this Agreement, the “20-Day Price” shall mean, with respect to
any date, the average of the closing prices per share of the Company’s Common
Stock for the 20 trading days ending on such date (inclusive) on the NASDAQ
Stock Market, or if the Shares are not traded on the NASDAQ Stock Market, the
average of the high bid and low asked prices on such trading days quoted on the
NASDAQ OTC Bulletin Board or by the National Quotation Bureau, Inc., or a
comparable service as determined in the discretion of the Committee (as
applicable, the “Closing Price”). In the event of a stock split, stock dividend
or reverse stock split affecting the Shares, the Committee shall adjust the
Market-Vesting Thresholds to appropriately reflect such event. Notwithstanding
any provision of this Agreement to the contrary, all Market-Vesting Shares that
do not vest pursuant to this paragraph on or before March 31, 2025 will be
forfeited.
b.Operating Income Vesting. Subject to the terms and conditions of this
Agreement, (i) 2,605, (ii) 2,604 and (iii) 2,604 Shares shall vest on the
corresponding Income-Vesting Date following achievement of each Income-Vesting
Threshold (collectively, the “Income-Vesting Shares”) listed below. For purposes
of this Agreement, an “Income-Vesting Threshold” will be achieved on each
Reporting Date that the Company’s Operating Income for the preceding fiscal year
first equals or exceeds each of the following thresholds for fiscal years
through and including 2024: (i) $25,000,000 (ii) $30,000,000 and (iii)
$35,000,000 (collectively, the “Income-Vesting Shares”). For purposes of this
Agreement, the “Income-Vesting Date” with respect to each Income-Vesting
Threshold achieved will be the Reporting Date for such achievement. For purposes
of this Agreement, “Reporting Date” means the date in each fiscal year that the
Company’s independent public accountants issue their Financial Report on the
Company’s financial statements for the preceding fiscal year (each, a “Financial
Report). For purposes of this Agreement, “Operating Income” means for any fiscal
year, the following, determined on a consolidated basis in accordance with
generally-accepted accounting principles for the Company and its subsidiaries,
based on the Financial Report for such year: (x) consolidated net income plus
(y) the sum of the following, without duplication, to the extent deducted in
determining such consolidated net income: (i) income and franchise tax expense
and (ii) interest and other expense (net). Notwithstanding any provision of this
Agreement to the
-1-
7493601




--------------------------------------------------------------------------------





contrary, all Income-Vesting Shares that do not vest pursuant to this paragraph
on or before the Reporting Date in 2025 will be forfeited.
c.Revenue Vesting. Subject to the terms and conditions of this Agreement, (i)
2,292, (ii) 2.291, (iii) 2,291and (iv) 2,291 Shares shall vest on the
corresponding Revenue-Vesting Date following achievement of each Revenue-Vesting
Threshold (collectively, the “Revenue-Vesting Shares”) listed below. For
purposes of this Agreement, a “Revenue-Vesting Threshold” will be achieved on
each Reporting Date that the Company’s Revenue for the preceding fiscal year
first equals or exceeds each of the following thresholds for fiscal years
through and including 2024 (the “Revenue-Vesting Thresholds”): (i) $170,000,000,
(ii) $200,000,000 (the “Second Revenue Threshold”), (iii) $230,000,000 and (iv)
$260,000,000 (collectively, the “Revenue-Vesting Shares”). For purposes of this
Agreement, the “Revenue-Vesting Date” will be the later of (i) the date such
Revenue-Vesting Threshold is first achieved and (ii) the Reporting Date in 2021
for the Second Revenue Threshold, and for all other Revenue-Vesting Thresholds,
the Reporting Date in 2022. For purposes of this Agreement, “Revenue” means for
any fiscal year, total revenue, net, determined on a consolidated basis in
accordance with generally-accepted accounting principles for the Company and its
subsidiaries, based on the Financial Report for such year. Notwithstanding any
provision of this Agreement to the contrary, all Revenue-Vesting Shares that do
not vest pursuant to this paragraph on or before the Reporting Date in 2025 will
be forfeited.
d.S&P Outperformance Vesting. Subject to the terms and conditions of this
Agreement, (i)1,945 Shares shall vest on the anniversary of the Grant Date
occurring in 2020 (the “2020 S&P Vesting Date”) if the S&P Performance-Vesting
Threshold for the period ending on the 2020 S&P Vesting Date is achieved and
(ii) 1,389 Shares shall vest on the anniversary of the Grant Date occurring in
2022 (the “2022 S&P Vesting Date”) if the S&P Performance-Vesting Threshold for
the period ending on the 2022 S&P Vesting Date is achieved. For purposes of this
Agreement the 2020 S&P Vesting Date and the 2022 S&P Vesting Date are sometimes
referred to as the “S&P Vesting Dates” (together with the Income-Vesting Dates,
the Market-Vesting Dates and the Revenue-Vesting Dates, the “Vesting Dates”).
For purposes of this Agreement, “S&P Performance-Vesting Threshold” means, as
measured on each S&P Vesting Date, that (i) if the change in the Standard and
Poors 500 Index (the “Index”) for the period beginning on the Grant Date and
ending on the applicable S&P Vesting Date, expressed as a percentage, is neutral
or positive, the change in the Closing Price of the Heska Shares for the
corresponding period, expressed as a percentage, is greater, or (ii) if such
percentage change in the Index is negative, the percentage change in the Closing
Price of the Heska Shares for the corresponding period is either positive or if
negative, is smaller than the corresponding percentage change in the Index. In
the event of a stock split, stock dividend or reverse stock split affecting the
Shares, the Committee shall adjust the S&P Performance-Vesting Thresholds to
appropriately reflect such event. Notwithstanding any provision of this
Agreement to the contrary, Shares that do not vest on the corresponding S&P
Vesting Date will be forfeited at the corresponding S&P Vesting Date.
e.Financial Statement Restatement. Notwithstanding any provision of this
Agreement to the contrary, the Shares shall be subject to the terms and
conditions of this Section in the event that the Company issues a restatement of
its audited financial statements (a “Restatement”) after any portion of the
Shares has vested. If (i) any portion of the Shares vests
-2-




--------------------------------------------------------------------------------





based on achievement of an Income-Vesting Threshold and/or Revenue-Vesting
Threshold and within 3 years thereafter the Company issues a Restatement
affecting Operating Income and/or Revenue for the corresponding fiscal year such
that any Income-Vesting Threshold and/or Revenue-Vesting Threshold would not
have been met, then the corresponding portions of the Shares shall be deemed not
to have vested, and (ii) any portion of the Shares vests based on achievement of
a Market-Vesting Threshold and /or S&P Performance-Vesting Threshold and within
3 years thereafter the Company issues a Restatement, and the Committee
determines in its good faith discretion, based on a reasonable estimate of the
effect of the Restatement, that there is a reasonable likelihood that a
Market-Vesting Threshold and/or S&P Performance-Vesting Threshold would not have
occurred if the results reported in the Restatement had been reported initially,
then the corresponding portions of the Shares shall be deemed not to have
vested. If any portion of the Shares is deemed not to have vested pursuant to
the foregoing sentence (an “Unearned Grant”), then Executive shall either (x)
promptly return the Shares comprising the Unearned Grant to the Company or (y)
if Executive has sold such Shares, pay to the Company within one (1) year from
the date of the corresponding Restatement an amount equal to the proceeds
Executive received from any sale of such Shares not returned by Executive
pursuant to the foregoing clause (x). For the avoidance of doubt, if any portion
of the Shares is deemed not to have vested as a result of a Restatement in
accordance with this paragraph, such unvested portion will remain eligible for
vesting on the terms and conditions of this Agreement for the remainder of the
vesting periods set forth herein. In addition to the foregoing, Executive’s
compensation and equity awards shall remain subject to any applicable law
(including without limitation Section 302 of the Sarbanes Oxley Act and Section
954 of the Dodd Frank Act) or regulation in effect from time to time.
f.Acceleration of Vesting for Certain Termination Events. If, at any time,
Executive’s employment is terminated by the Company without Cause (as defined
below) or by Executive for Good Reason (as defined below), and the termination
is not In Connection with a Change of Control (as defined in this Agreement),
all further vesting of the Shares will terminate immediately; provided, that if,
within one (1) year after any such termination, (A) the Company achieves one or
more Market-Vesting Thresholds or S&P Performance-Vesting Thresholds or (B) a
Reporting Date occurs on which the Company achieves one or more Income-Vesting
Thresholds or Revenue-Vesting Thresholds, then any Shares that would otherwise
have vested by virtue of such achievement, if such termination had not occurred
and Executive had served through the corresponding Vesting Date under this
Agreement, shall be deemed to vest on such Vesting Date. If, at any time,
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, and the termination is In Connection with a Change of
Control, then any remaining unvested Shares will vest.
g.Definitions.
i.    Cause. For purposes of this Agreement, “Cause” shall mean the occurrence
of one or more of the following: (i) conviction of, or entry of a plea of nolo
contendere to, any felony crime (including one involving moral turpitude), or
any crime which reflects so negatively on Heska to be detrimental to Heska’s
image or interests, or any act of fraud or dishonesty that has such negative
reflection upon Heska; (ii) the repeated commitment of insubordination or
refusal to comply with any reasonable request of the Board related to the scope
or performance of Executive’s duties; (iii) possession of any illegal drug on
Heska
-3-




--------------------------------------------------------------------------------





premises or being under the influence of illegal drugs or abusing prescription
drugs or alcohol while on Heska business, attending Heska-sponsored functions,
or on Heska premises; (iv) the gross misconduct or gross negligence in the
performance of Executive’s responsibilities which, based upon good faith and
reasonable factual investigation of the Board, demonstrates Executive’s
unfitness to serve; (v) material breach of Executive’s obligations under this
Agreement; or (vi) material breach of any fiduciary duty of Executive to Heska,
which results in material damage to Heska or its business; provided, however,
that if any occurrence under subsections (ii), (iv), (v), and (vi) may be cured,
Heska will provide notice to Executive describing the nature of such event and
Executive will thereafter have thirty (30) days to cure such event, and if such
event is cured with that 30-day period, then grounds will no longer exist for
terminating Executive’s employment for Cause.
ii.    Good Reason.
(1)    For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following without Executive’s express written consent:
(a)Executive’s authority with Heska is, or Executive’s duties or
responsibilities are, materially diminished relative to Executive’s authority,
duties, and responsibilities as in effect immediately prior to such change;
(b)a material diminution in Executive’s Base Salary as in effect immediately
prior to such diminution; provided, that an across-the-board reduction in the
base compensation and benefits of all other executive officers of Heska by the
same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;
(c)a material change in the geographic location of Executive’s principal place
of employment such that the new location results in a commute for Executive that
is both (A) longer than Executive’s commute prior to the relocation and (B)
greater than fifty (50) road miles each way from Executive’s home as of the
Grant Date;
(d)any material breach by Heska of any provision of this Agreement; and
(e)any acquiring company fails to assume or be bound by the terms of this
Agreement In Connection with a Change of Control.
(2)    The aforementioned occurrences shall not be deemed Good Reason unless
Executive gives Heska written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such notice.
An event of Good Reason shall occur automatically at the expiration of such
30-day period if the relevant condition remains uncured at such time.
iii.    In Connection with a Change of Control. For purposes of this Agreement,
a termination of Executive’s employment with Heska is “In Connection with a
-4-




--------------------------------------------------------------------------------





Change of Control” if Executive’s employment is terminated without Cause or for
Good Reason during the period beginning three (3) months prior to a Change of
Control and ending twenty-four (24) months following a Change of Control.


-5-




--------------------------------------------------------------------------------





Attachment 2
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, I,     , hereby sell, assign
and transfer unto     (_____________) shares of the Common Stock of Heska
Corporation, standing in my name on the books of said corporation represented by
Certificate No. ____ herewith and do hereby irrevocably constitute and
appoint      to transfer said stock on the books of the within-named corporation
with full power of substitution in the premises.
Dated:    , 20 ___ .
Signature: /s/ Jason Aroesty
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated , 20__.
Instruction:    Please do not fill in any blanks other than the signature line




--------------------------------------------------------------------------------





Attachment 2
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, I,     , hereby sell, assign
and transfer unto     (_____________) shares of the Common Stock of Heska
Corporation, standing in my name on the books of said corporation represented by
Certificate No. ____ herewith and do hereby irrevocably constitute and
appoint      to transfer said stock on the books of the within-named corporation
with full power of substitution in the premises.
Dated:     , 20 ___ .
Signature: /s/ Jason Aroesty
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated     , 20__.
Instruction:    Please do not fill in any blanks other than the signature line.




--------------------------------------------------------------------------------




Attachment 2
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, I,     , hereby sell, assign
and transfer unto     (_____________) shares of the Common Stock of Heska
Corporation, standing in my name on the books of said corporation represented by
Certificate No. ____ herewith and do hereby irrevocably constitute and
appoint      to transfer said stock on the books of the within-named corporation
with full power of substitution in the premises.
Dated:    , 20 ___ .
Signature: /s/ Jason Aroesty
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated     , 20__.
Instruction:    Please do not fill in any blanks other than the signature line.




--------------------------------------------------------------------------------




Attachment 2
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, I,     , hereby sell, assign
and transfer unto     (_____________) shares of the Common Stock of Heska
Corporation, standing in my name on the books of said corporation represented by
Certificate No. ____ herewith and do hereby irrevocably constitute and
appoint      to transfer said stock on the books of the within-named corporation
with full power of substitution in the premises.
Dated:    , 20 ___ .
Signature: /s/ Jason Aroesty
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated     , 20__.
Instruction:    Please do not fill in any blanks other than the signature line.




--------------------------------------------------------------------------------




HESKA CORPORATION
1997 STOCK INCENTIVE PLAN


NOTICE OF STOCK OPTION GRANT


Jason Aroesty
***********
***********
You have been granted an option to purchase Public Common Stock of HESKA
CORPORATION, (the "Company"):


Option No.    00005367


Date of Grant    07/25/2018


Vesting Commencement Date    07/25/2018


Exercise Price Per Share    $106.67000


Total Number of Shares Granted    2,811


Total Price of Shares Granted    $299,849.37


Type of Option    Incentive Stock Option


Expiration Date    07/24/2028


Vesting Schedule:    
    
The shares granted shall become vested and exercisable as follows, subject to
Optionee’s continued status as an Employee or Consultant on such dates.


Shares
Vest Type
Full Vest
937
Annually
07/25/2019
937
Annually
07/25/2020
937
Annually
07/25/2021



The grant will vest in full in the event of a Change of Control.


By your signature and the signature of the Company's representative below, you
and the Company agree that this option is granted under and governed by both the
terms and conditions of the 1997 Stock Incentive Plan and the attached Stock
Option Agreement.


OPTIONEE:
HESKA CORPORATION, a Delaware corporation
 
 
 
 






Signature: /s/ Jason Aroesty         
   Jason Aroesty
By:




/s/ Jason Napolitano
Title: Chief Operating Officer,
          Chief Strategist and Secretary
 







--------------------------------------------------------------------------------






HESKA CORPORATION 1997 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
(EMPLOYEES AND CONSULTANTS)
Tax Treatment
This option is intended to be an incentive stock option under section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant.



Vesting/Exercisability
This option will be cancelled and of no further force or effect in the event
that Heska Corporation's stockholders fail to approve, at an annual or special
meeting called for the purpose, an increase in the total number of authorized
shares of the Company's Public Common Stock to at least 8,500,000 shares on or
before December 31, 2022. Notwithstanding anything to the contrary in this or
any other section of this Stock Option Agreement or in the Notice of Stock
Option Grant, the option is not vested and shall not be exercisable unless and
until such stockholder approval is effective.
This option vests and becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. In addition, this option shall vest and become
exercisable in full if one of the following events occurs:
•
Your service as an Employee, Consultant or Outside Director of the Company or a
Subsidiary terminates because of death, or

•
The Company is a party to a merger or other reorganization while you are an
Employee or Consultant of the Company or a Subsidiary, this option is not
continued by the Company and is not assumed by the surviving corporation or its
parent, and the surviving corporation or its parent does not substitute its own
option for this option, or

•
The Company is subject to a "Change in Control" while you are an Employee or
Consultant of the Company or a Subsidiary and, within 12 months after the Change
in Control, the surviving entity terminates your service without your consent
and without Cause, as defined below. If the surviving entity demotes you to a
lower position, materially reduces your authority or responsibilities,
materially reduces your total compensation or announces its intention to
relocate your principal place of work by more than 20 miles, then that action
will be treated as a termination of your service.

•
"Cause" shall mean (i) your failure to perform your assigned duties or
responsibilities as an Employee or Consultant of the Company or a Subsidiary
(other than a failure resulting from total and permanent disability, as
discussed below) after notice thereof from the Company describing your failure
to perform such duties or responsibilities; (ii) your material breach of any
confidentiality agreement or invention assignment agreement between you and the
Company or a Subsidiary; (iii) your engaging in any act of












--------------------------------------------------------------------------------




dishonesty, fraud, misrepresentation, moral turpitude or misappropriation of
material property that was or is materially injurious to the Company or its
affiliates; (iv) your violation of any federal or state law or regulation
applicable to the Company's business; or (v) your being convicted of, or
entering a plea of nolo contendere to, any crime.
No additional shares become vested after your service as an Employee, Consultant
or Outside Director of the Company or a Subsidiary has terminated for any reason
other than those outlined herein.
Term
This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
service terminates, as described below.)

Regular Termination    
If your service as an Employee, Consultant or Outside Director of the    Company
or a Subsidiary terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your service terminates for this purpose.
Death
If your service as an Employee, Consultant or Outside Director of the Company or
a Subsidiary terminates because of your death, then this option will expire at
the close of business at Company headquarters on the date 12 months after the
date of death.

Disability
If your service as an Employee, Consultant or Outside Director of the Company or
a Subsidiary terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

For all purposes under this Agreement, "total and permanent disability" means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
Leaves of Absence
Vesting of this option shall be suspended during any unpaid leave of absence
unless continued vesting is required by the terms of the leave or by applicable
law.

For purposes of this option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the
Company approved your leave in writing and if continued crediting of service is
required by the terms of the leave or by applicable law.
For purposes of incentive stock options, no such leave may exceed 90 days,
unless reemployment upon expiration of such leave is guaranteed by the terms of
the leave or by applicable law. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then




--------------------------------------------------------------------------------




three months following the 91' day of such leave, an incentive stock option
shall cease to be treated as an incentive stock option and shall be treated for
tax purposes as a nonstatutory option.
Unless you immediately return to active work when the approved leave ends, your
service will terminate.


Restrictions on Exercise     The Company will not permit you to exercise this
option if the issuance of shares at that time would violate any law or
regulation.
Notice of Exercise
When you wish to exercise this option, you must notify the Company by filing the
proper "Notice of Exercise" form at the address given on the form. Your notice
must specify how many shares you wish to purchase. The exercise will be
effective when the Company receives the Notice of Exercise with the option
exercise payment described herein.

If someone else wants to exercise this option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.


Form of Payment
When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms:



•Your personal check, a cashier's check or a money order.
•Certificates for shares of Company stock that you own, along with any forms
needed to affect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. However, you may not surrender shares of
Company stock in payment of the exercise price if your action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to this option for financial reporting purposes.
•Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company proceeds from
the sale in an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special "Notice of Exercise"
form provided by the Company.


Withholding Taxes and Stock Withholding
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements may include (with the
Company's approval) withholding shares of Company stock that otherwise would be
issued to you when you exercise this option. The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes.


Restrictions on Resale




--------------------------------------------------------------------------------




By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
an Employee, Consultant or Outside Director of the Company or a Subsidiary.
Transfer of Option
Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. You may, however, dispose of this option in your will, by
the laws of descent and distribution or through a beneficiary designation.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse's interest in your option in
any other way.
Retention Rights
Neither your option nor this Agreement gives you the right to be employed or
otherwise retained by the Company or a Subsidiary in any capacity. The Company
or a Subsidiary reserves the right to terminate your service at any time, with
or without cause.

Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price.

Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Colorado (without giving effect to its conflict of laws provisions).



The Plan and Other Agreements    
The 1997 Stock Incentive Plan is incorporated in this Agreement by reference.
Unless otherwise defined herein, all capitalized terms herein have the same
defined meanings as in the 1997 Stock Incentive Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.


BY SIGNING THE NOTICE OF STOCK OPTION GRANT OF THIS AGREEMENT, YOU AGREE TO ALL
OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE 1997 STOCK INCENTIVE
PLAN.








--------------------------------------------------------------------------------







HESKA CORPORATION
1997 STOCK INCENTIVE PLAN


NOTICE OF STOCK OPTION GRANT
Jason Aroesty
************
************
You have been granted an option to purchase Public Common Stock of HESKA
CORPORATION, (the "Company"):


Option No.    00005368


Date of Grant    07/25/2018


Vesting Commencement Date    07/25/2018


Exercise Price Per Share    $106.67000


Total Number of Shares Granted    17,189


Total Price of Shares Granted    $1,833,550.63


Type of Option    NonQualified Stock Option


Expiration Date    07/24/2028


Vesting Schedule:    
    
The shares granted shall become vested and exercisable as follows, subject to
Optionee’s continued status as an Employee or Consultant on such dates.


Shares
Vest Type
Full Vest
5,730
Annually
07/25/2019
5,730
Annually
07/25/2020
5,729
Annually
07/25/2021



The grant will vest in full in the event of a Change of Control.


By your signature and the signature of the Company's representative below, you
and the Company agree that this option is granted under and governed by both the
terms and conditions of the 1997 Stock Incentive Plan and the attached Stock
Option Agreement.
OPTIONEE:
HESKA CORPORATION, a Delaware corporation
 
 






Signature: /s/ Jason Aroesty         
   Jason Aroesty
By:




/s/ Jason Napolitano
Title: Chief Operating Officer,
          Chief Strategist and Secretary





--------------------------------------------------------------------------------




HESKA CORPORATION 1997 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
(EMPLOYEES AND CONSULTANTS)
Tax Treatment
This option is intended to be an incentive stock option under section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant.

Vesting/ Exercisability    
This option will be cancelled and of no further force or effect in the
event    that Heska Corporation's stockholders fail to approve, at an annual or
special meeting called for the purpose, an increase in the total number of
authorized shares of the Company's Public Common Stock to at least 8,500,000
shares on or before December 31, 2022. Notwithstanding anything to the contrary
in this or any other section of this Stock Option Agreement or in the Notice of
Stock Option Grant, the option is not vested and shall not be exercisable unless
and until such stockholder approval is effective.
This option vests and becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. In addition, this option shall vest and become
exercisable in full if one of the following events occurs:
•
Your service as an Employee, Consultant or Outside Director of the Company or a
Subsidiary terminates because of death, or

•
The Company is a party to a merger or other reorganization while you are an
Employee or Consultant of the Company or a Subsidiary, this option is not
continued by the Company and is not assumed by the surviving corporation or its
parent, and the surviving corporation or its parent does not substitute its own
option for this option, or

•
The Company is subject to a "Change in Control" while you are an Employee or
Consultant of the Company or a Subsidiary and, within 12 months after the Change
in Control, the surviving entity terminates your service without your consent
and without Cause, as defined below. If the surviving entity demotes you to a
lower position, materially reduces your authority or responsibilities,
materially reduces your total compensation or announces its intention to
relocate your principal place of work by more than 20 miles, then that action
will be treated as a termination of your service.

•
"Cause" shall mean (i) your failure to perform your assigned duties or
responsibilities as an Employee or Consultant of the Company or a Subsidiary
(other than a failure resulting from total and permanent disability, as
discussed below) after notice thereof from the Company describing your failure
to perform such duties or responsibilities; (ii) your material breach of any
confidentiality agreement or invention





--------------------------------------------------------------------------------




assignment agreement between you and the Company or a Subsidiary; (iii) your
engaging in any act of



dishonesty, fraud, misrepresentation, moral turpitude or misappropriation of
material property that was or is materially injurious to the Company or its
affiliates; (iv) your violation of any federal or state law or regulation
applicable to the Company's business; or (v) your being convicted of, or
entering a plea of nolo contendere to, any crime.
No additional shares become vested after your service as an Employee, Consultant
or Outside Director of the Company or a Subsidiary has terminated for any reason
other than those outlined herein.
Term
This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
service terminates, as described below.)

Regular Termination
If your service as an Employee, Consultant or Outside Director of the    Company
or a Subsidiary terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your service terminates for this purpose.
Death
If your service as an Employee, Consultant or Outside Director of the Company or
a Subsidiary terminates because of your death, then this option will expire at
the close of business at Company headquarters on the date 12 months after the
date of death.

Disability
If your service as an Employee, Consultant or Outside Director of the Company or
a Subsidiary terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

For all purposes under this Agreement, "total and permanent disability" means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
Leaves of Absence
Vesting of this option shall be suspended during any unpaid leave of absence
unless continued vesting is required by the terms of the leave or by applicable
law.

For purposes of this option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if




--------------------------------------------------------------------------------




the Company approved your leave in writing and if continued crediting of service
is required by the terms of the leave or by applicable law.
For purposes of incentive stock options, no such leave may exceed 90 days,
unless reemployment upon expiration of such leave is guaranteed by the terms of
the leave or by applicable law. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then three months
following the 91' day of such leave, anincentive stock option shall cease to be
treated as an incentive stock option and shall be treated for tax purposes as a
nonstatutory option.
Unless you immediately return to active work when the approved leave ends, your
service will terminate.
The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.
Restrictions on Exercise
Notice of Exercise
When you wish to exercise this option, you must notify the Company by filing the
proper "Notice of Exercise" form at the address given on the form. Your notice
must specify how many shares you wish to purchase. The exercise will be
effective when the Company receives the Notice of Exercise with the option
exercise payment described herein.

If someone else wants to exercise this option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.


Form of Payment
When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms:

•Your personal check, a cashier's check or a money order.
•Certificates for shares of Company stock that you own, along with any forms
needed to affect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. However, you may not surrender shares of
Company stock in payment of the exercise price if your action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to this option for financial reporting purposes.
•Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company proceeds from
the sale in an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special "Notice of Exercise"
form provided by the Company.


Withholding Taxes and Stock Withholding
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements may include (with the




--------------------------------------------------------------------------------




Company's approval) withholding shares of Company stock that otherwise would be
issued to you when you exercise this option. The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes.


Restrictions on Resale    
By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
an Employee, Consultant or Outside Director of the Company or a Subsidiary.
Transfer of Option
Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. You may, however, dispose of this option in your will, by
the laws of descent and distribution or through a beneficiary designation.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse's interest in your option in
any other way.
Retention Rights
Neither your option nor this Agreement gives you the right to be employed or
otherwise retained by the Company or a Subsidiary in any capacity. The Company
or a Subsidiary reserves the right to terminate your service at any time, with
or without cause.

Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price.

Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Colorado (without giving effect to its conflict of laws provisions).



The Plan and Other Agreements
The 1997 Stock Incentive Plan is incorporated in this Agreement by reference.
Unless otherwise defined herein, all capitalized terms herein have the same
defined meanings as in the 1997 Stock Incentive Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.


BY SIGNING THE NOTICE OF STOCK OPTION GRANT OF THIS AGREEMENT, YOU AGREE TO ALL
OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE 1997 STOCK INCENTIVE
PLAN.






